DETAILED ACTION
The amendment filed on 12-13-2021 is acknowledged. Claims 1, 3, 6-7 and 9-11 have been amended. Claims 2 and 19 have been canceled. Claims 1, 3, 5-7, 9-11, 16, 20-22, 24-26, 28-29, 72 and 75 are pending. Claims 16, 21-22, 24-26, 28-29, 72 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 5-7, 9-11, 16 and 20 are currently under examination.

Claim Objection Withdrawn
	The objection to claims 1-2, 7 and 9-11 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment thereto.

Claim Objection Maintained
	The objection to claim 5 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Applicant is reminded that the elected invention is limited to colorectal cancer.

Claim Rejections Withdrawn
The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. Cancellation of said claim has rendered the rejection moot.

The rejection of claims 1-3, 5-7, 9-11, 16 and 19-20 under 35 U.S.C. 103 as being unpatentable over Crott et al. (WO 2016/149449 – IDS filed on 6-12-2019) in light of the amendment thereto and Applicant’s traversal regarding the inability to predict whether a given composition would have a therapeutic effect in an animal (see page 9 of response).

Claim Rejections Maintained
35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9-11, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The cancellation of claims 2 and 19 has rendered the rejection of those claims moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Applicant argues:
1.  The claims have been amended to recite the bacterial species Parabacteroides goldsteinii.
2.  The specification provides working examples demonstrating Parabacteroides goldsteinii is capable of treating cancer in multiple mouse models.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 2, the instant claims encompass the treatment of any and types of cancer. The disclosure in the specification is limited to the oral administration of Parabacteroides goldsteinii Strain A to treat a colorectal carcinoma and the intratumoral administration to treat melanoma. As acknowledged by Applicant in their response, the ability to predict whether a given compound has a therapeutic effect is unpredictable. 
  
The instant claims are drawn to methods of treating any and all types of cancer utilizing a bacterial composition comprising Parabacteroides goldsteinii. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the claimed methods Applicant must describe what type of cancer can be treated with Parabacteroides goldsteinii as well as describe the routes of administration.
The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of cancers to be treated by Parabacteroides goldsteinii species which the claims are drawn, such as a correlation between the structure of the cancer and its recited function (to be treated by Parabacteroides goldsteinii), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus and their methods of use. Therefore, since the specification is limited to oral administration of Parabacteroides goldsteinii Strain A to treat a colorectal carcinoma and the intratumoral administration to treat melanoma, the disclosure fails to adequately describe at least a substantial number of members of the genus of susceptible cancer to which the claims refer and the means by which a therapeutic effect is achieved.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.

Enablement
The rejection of claims 1, 3, 5-7, 9-11, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement for reasons of record. The cancellation of claim 2 and 19 has rendered the rejection of those claim moot. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant argues:
1.  The claims have been amended to recite the bacterial species Parabacteroides goldsteinii.
2.  The specification provides working examples demonstrating Parabacteroides goldsteinii is capable of treating cancer in multiple mouse models.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 2, the instant claims encompass the treatment of any and types of cancer. The disclosure in the specification is limited to the oral administration of Parabacteroides goldsteinii to treat a colorectal carcinoma and the intratumoral administration to treat melanoma. As acknowledged by Applicant in their response, the ability to predict whether a given compound has a therapeutic effect is unpredictable.
 
The specification disclosure is insufficient to enable one skilled in the art to practice the full scope if the claimed invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to methods of treating any and all cancers utilizing bacterial compositions comprising Parabacteroides goldsteinii. The specification is limited to the oral administration of Parabacteroides goldsteinii Strain A to treat a colorectal carcinoma and the intratumoral administration of Parabacteroides goldsteinii Strain A to treat melanoma. The specification is silent regarding the in vivo administration of Parabacteroides goldsteinii to treat any other type of cancer or by any other mode of administration other than set forth supra.
Applicant refers to methods of utilizing bacterial compositions comprising Parabacteroides goldsteinii to treat cancers in a prophetic sense but fails to demonstrate in vivo efficacy of any said compositions in any animal system that those set forth supra. The specification is equally silent with regard to concentrations and methods of administration of said compositions. While the skill in the art of immunology is high, to date, prediction of a therapeutic effect for a given malady for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a therapeutic effect, the specification, as filed, does not provide enablement for the in vivo administration of a compositions comprising Parabacteroides goldsteinii to treat any and all of the encompassed cancer types.


 Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 3, 2022